UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PETER VINCENT D’AGONSTINO,

                                 Plaintiff,

                     -against-                                    7:19-CV-3053 (CS)

TOWN OF POUND RIDGE; DAVID                                       ORDER OF S ERVICE
RYAN; POUND RIDGE FIRE DISTRICT;
STEVEN EIDAM,

                                 Defendants.

Cathy Seibel, United States District Judge:

         Plaintiff, who is proceeding pro se, paid the relevant fees to commence this action.

         The Clerk of Court is directed to issue summonses as to Defendants Town of Pound

Ridge, David Ryan, Pound Ridge Fire District, and Steven Eidam. Plaintiff is directed to serve a

summons and the complaint on each defendant within 90 days of the issuance of the summonses.

If within those 90 days, Plaintiff has not either served Defendants or requested an extension of

time to do so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the

Federal Rules of Civil Procedure for failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:     December 11, 2019
           White Plains, New York

                                                                 CATHY SEIBEL
                                                           United States District Judge
